Title: The American Commissioners to John Ross, 30 September 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Ross, John


<Passy, September 30, 1778: We received yours of September 22. We have no authority to give you orders or advice beyond what concerns the large sum of money advanced you by the commissioners some time ago for which you refuse to account. We have nothing to do with your private affairs and your relationship to Congress, nor can we be justified in advancing more money to someone whose refusal to submit accounts has been accompanied by circumstances of indecency. Save yourself the trouble of writing us until those accounts are settled. P.S. Mr. Williams’ accounts indicate an advance of 20,000 livres to you as well.>
